Exhibit 99 INFORMATION For Immediate Release November 14, 2007 Contact: 513.271.3700 John A. Kraeutler MERIDIAN BIOSCIENCE REPORTS RECORD FISCAL 2, INCREASES REGULAR CASH DIVIDEND RATE, AND REAFFIRMS GUIDANCE GENERAL HIGHLIGHTS Meridian Bioscience, Inc., Cincinnati, Ohio (NASDAQ: VIVO) today: · reported record fourth quarter and full-year fiscal 2007 net sales of $32.4 million and $123.0 million, respectively,increases of 13% over the same periods of the prior fiscal year; · reported record fourth quarter and full-year fiscal 2007 operating income of $8.6 million and $35.0 million, respectively, increases of 28% and 30% over the same periods of the prior fiscal year; · reported record fourth quarter fiscal 2007 earnings and diluted earnings per share of $6.4 million and $0.16, respectively, increases of 36% and 33% over the same periods of the prior fiscal year; · reported record NON-GAAP full-yearfiscal 2007 earnings and dilutedearnings per share of $24.3 million and $0.60, respectively,increases of 33% and 30% over the same period of the priorfiscal year, (this excludes a tax benefit of $2.4 million, or$0.06 per diluted share, recorded in the third quarter of fiscal 2007 which is discussed below); · declared the regular quarterly cash dividend of $0.11 per share for the fourth quarter of fiscal 2007, (indicated annual rate of $0.44 per share), 42% higher than the regular quarterly rate of fiscal 2006; · announced a 27% increase in the annual indicated cash dividend for fiscal 2008 from $0.44 to $0.56 per share; and · reaffirmed its fiscal 2008 guidance of per share diluted earnings between $0.72 and $0.75 on net sales of between $140 million and $142 million. FINANCIAL HIGHLIGHTS (UNAUDITED) In Thousands, Except per Share Data Three Months Ended September 30 Fiscal Year Ended September 30 2007 2006 % Change 2007 2006 % Change Net Sales $ 32,386 $ 28,650 13% $ 122,963 $ 108,413 13% Operating Income 8,635 6,764 28% 35,030 26,894 30% Net Earnings 6,444 4,730 36% 26,721 18,333 46% Diluted Earnings per Share $ 0.16 $ 0.12 33% $ 0.66 $ 0. 46 43% NON-GAAP net earnings and diluted earnings per share excluding tax benefit - Net Earnings $ 6,444 $ 4,730 36% $ 24,296 $ 18,333 33% Diluted Earnings per Share $ 0.16 $ 0.12 33% $ 0.60 $ 0.46 30% Sept. 30, 2007 Sept. 30, 2006 Cash and short-term investments $ 49,400 $ 40,348 Working Capital 76,678 60,125 Long-term Debt Obligations - 1,803 Shareholders’ Equity 112,948 94,350 Total Assets 132,698 120,528 FOURTH QUARTER OPERATING RESULTS Net sales for the fourth quarter of fiscal 2007 were $32,386,000 as compared to $28,650,000 for the same period of the prior fiscal year, an increase of $3,736,000 or 13%.Net earnings for the fourth quarter ended September 30, 2007, were $6,444,000, or $0.16 per diluted share, up 36% and 33%, respectively over the fourth quarter of fiscal 2006.Diluted common shares outstanding for the fourth quarters of fiscal 2007 and 2006 were 40,925,000 and 40,181,000 respectively. FISCAL YEAR 2 Fiscal year 2007 results include the effects of a tax benefit recorded in the third quarter in the amount of $2.4 million, or $0.06 per diluted share, related to an adjustment to tax reserves that was recorded upon the expiration of the statute of limitations on certain income tax returns. This specific adjustment to tax reserves is a discrete item that will not recur in the future and should not be thought of as an on-going element of net earnings. Net sales for fiscal 2007 were $122,963,000 as compared to $108,413,000 for fiscal 2006, an increase of $14,550,000 or 13%.Net earnings for fiscal 2007 were $26,721,000 or $0.66 per diluted share (including the tax benefit noted above), compared to $18,333,000 or $0.46 per diluted share, up 46% and 43% respectively over the prior fiscal year.Excluding the tax benefit, net earnings for fiscal 2007 were $24,296,000 or $0.60 per diluted share, compared to $18,333,000 or $0.46 per diluted share, up 33% and 30% respectively over the prior fiscal year.Diluted common shares outstanding for fiscal 2007 and 2006 were 40,738,000 and 40,164,000, respectively. CASH DIVIDEND MATTERS The Board of Directors declared the regular quarterly cash dividend of $0.11 per share for the fourth quarter ended September 30, 2007.The dividend is of record November 26, 2007 and payable December 3, 2007.The Board of Directors decided to increase the indicated regular quarterly cash dividend rate to $0.14 per share for fiscal 2008.This annual indicated dividend rate of $0.56 per share represents a 27% increase over the fiscal 2007 rate of $0.44 per share.Meridian has now increased its regular cash dividend rate seventeen times since it established a regular dividend in 1991.Guided by the Company’s policy of setting a payout ratio of between 75% and 85% of each fiscal year’s expected net earnings, the actual declaration and amount of dividends will be determined by the Board of Directors in its discretion based upon its evaluation of earnings, cash flow requirements and future business developments, including acquisitions. FISCAL 2 For the fiscal year ending September 30, 2008, management expects net sales to be in the range of $140 million to $142 million and per share diluted earnings to be between $0.72 and $0.75.The per share estimates assume an increase in average shares outstanding from approximately 40.7 million at fiscal 2007 year end to 41 million at fiscal 2008 year end.The sales and earnings guidance provided in this press release does not include the impact of any acquisitions the Company might complete during fiscal 2008. FINANCIAL CONDITION The Company’s financial condition is sound.At September 30, 2007, current assets were $93,745,000 compared to current liabilities of $17,067,000, thereby producing working capital of $76,678,000 and a current ratio of 5.5.Cash and short-term investments were $49,400,000 and the Company had 100% borrowing capacity under its $30,000,000 commercial bank credit facility.The Company has no bank-debt obligations outstanding. FOURTH QUARTER AND FISCAL 2007 (UNAUDITED) RESULTS SUMMARY FINANCIAL DATA (UNAUDITED) (In Thousands, Except per Share Data) Three Months Ended September 30, Fiscal Year Ended September 30, 2007 2006 2007 2006 Net sales $ 32,386 $ 28,650 $ 122,963 $ 108,413 Cost of goods sold 13,197 12,141 48,023 43,729 Gross profit 19,189 16,509 74,940 64,684 Operating expenses - Research and development 1,746 1,166 6,085 4,799 Sales and marketing 4,793 4,321 17,124 16,698 General and administrative 4,015 4,258 16,701 16,293 Total operating expenses 10,554 9,745 39,910 37,790 Operating income 8,635 6,764 35,030 26,894 Other income (expense), net 483 365 1,652 1,172 Income before income taxes 9,118 7,129 36,682 28,066 Income tax provision 2,674 2,399 9,961 9,733 Net earnings $ 6,444 $ 4,730 $ 26,721 $ 18,333 Net earnings per basic common share $ 0.16 $ 0.12 $ 0.67 $ 0.47 Basic common shares outstanding 39,808 39,193 39,584 39,132 Net earnings per diluted common share $ 0.16 $ 0.12 $ 0.66 $ 0.46 Diluted common shares outstanding 40,925 40,181 40,738 40,164 The following table sets forth the unaudited operating segment data for the interim and annual periods in fiscal 2007 and fiscal 2006 (in thousands). Three Months Ended September 30, Twelve Months Ended September 30, 2007 2006 2007 2006 Net sales U.S. Diagnostics $ 18,960 $ 17,182 $ 74,845 $ 65,721 European Diagnostics 5,755 4,987 23,563 19,828 Life Science 7,671 6,481 24,555 22,864 $ 32,386 $ 28,650 $ 122,963 $ 108,413 Operating Income U.S. Diagnostics $ 5,895 $ 5,110 $ 26,825 $ 20,169 European Diagnostics 1,043 980 4,559 3,540 Life Science 1,601 563 3,795 3,144 Eliminations 96 111 (149 ) 41 $ 8,635 $ 6,764 $ 35,030 $ 26,894 COMPANY COMMENTS John A. Kraeutler, President and Chief Operating Officer, said, “Fourth quarter 2007 results were strong and well-balanced with double-digit sales increases recorded for all business units.Our Diagnostics businesses performed very well led by tests for hospital acquired infections, respiratory disease, stomach ulcers and food-borne infections.Meridian Life Science, largely due to reorganizations of sales and marketing that took place during earlier quarters, grew 18% versus the prior period.Importantly, our continued focus on manufacturing excellence and fiscal discipline confirmed our ability to consistently operate at the highest levels of efficiency demonstrated by marked improvements in all operating metrics. Entering fiscal 2008, we believe the growth drivers within the Diagnostics business units continue to be robust. We are delighted with the early success of ImmunoCard
